Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
3/4/2022 Response Is Informal/Non-Responsive
01.	The 3/4/2022 "Reply" fails to respond to the 1/6/2022 "Office Action" because of the following matter(s). 
The 1/6/2022 Office Action Required Restriction between Groups of related but distinct inventions. The 3/4/2022 Response elected the Group directed to product claims, cancelled claims 18-20, and added new claims 21-23.
Of new claims 21-23, claims 22 and 23 form a GROUP distinct from claims in the elected GROUP I.
Specifically, Applicant is required to elect under 35 U.S.C. § 121, for prosecution on the merits, one of the following GROUPs of inventions, which are related as disclosed and are distinct as claimed:
GROUP IA.	Product claims 2-13 and 15-17, classified in CPC class H01L 27/00 (claims directed to details of devices consisting of a plurality of semiconductor or other solid-state components formed in or on a common substrate). 
GROUP IB.	Product claims 22-23, classified in CPC class H01L 2224/00 (claims directed to details of indexing scheme (how the encapsulants encapsulate) for arrangements for connecting or disconnecting semiconductor or solid-state bodies and methods related thereto). 
Claims 1, 14, and 21 are linking claims and will be examined with the elected GROUP. 
Claims of GROUPs IA and IB are related as: sub-combinations, possibly usable together. See M.P.E.P. § 806.05(d). 
In the case of sub-combinations, possibly usable together, the so related inventions are "distinct" if both of the following can be shown: (1) that they are not obvious variants, and (2) that at least one sub-combination is separately usable. See M.P.E.P. § 806.05(d).
In the instant case, inventions of the above GROUPs are "distinct" from each other because the sub-combinations of inventions of GROUP IA (as identified supra) and the sub-combinations of inventions of GROUP IB (as identified supra) do not overlap and are non-obvious over each other because they are directed to features classified in different subclasses.
The sub-combinations of the inventions of the above GROUPS are also separately usable. For example, inventions of GROUP IA can be used separately from any of the inventions of GROUP IB, and are directed to the specifics of subcombination IA, which does not require the specifics of the sub-combination of GROUP IB.
Moreover, the inventions of GROUP IB can be used separately from any of the inventions of GROUP IA, and are directed to directed to the specifics of subcombination IB, which does not require the specifics of the sub-combination of GROUP A.
Furthermore, the inventions of the different GROUPs are not obvious variants of each other based on the current record. See, for example, M.P.E.P. § 809.02 (a).
The first prong of the test, therefore, is satisfied.
In the instant case, moreover, searching for the inventions of GROUPs IA and IB, together, is "a serious burden" because the inventions of the different GROUPs have acquired separate statuses in the art, as shown by the different classifications of the inventions of the GROUPs. Additionally, searching for the inventions of GROUPs IA and IB, together, is "a serious burden" because it would require searching different classes/subclasses or electronic resources, and employing different search queries. See M.P.E.P. § 808.02, describing the showing of prima facie "serious burden on … examin[ation]." Furthermore, the inventions of these distinct GROUPs are likely to raise different non-prior art issues under 35 U.S.C. § 101 or 35 U.S.C. § 112(a), or both.
 The second prong of the test, therefore, is also satisfied.
Accordingly, it is proper to restrict inventions of GROUPs IA and IB from each other. 
02.	A Reply to this Action will be INCOMPLETE (see, e.g., 37 CFR 1.143), AND THEREFORE NON-RESPONSIVE, if it fails to:
1.	elect one, and only one, GROUP of: IA and IB for prosecution on the merits (see, e.g., 37 CFR 1.143); AND
2.	identify ALL reply including (amended AND non-amended AND added/new) claims reading on the elected GROUP (see, e.g., M.P.E.P. § 809.02(a)). 
For every claim added with a reply subsequent to the electing reply, Applicant should indicate whether the added claim belongs to the elected GROUP. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.01(c). To be timely, a traversal must be presented at the time of election. Failing to timely traverse loses the right to petition under 37 CFR 1.144. 
If the traversal to the Restriction Requirement does not distinctly and specifically point out supposed errors in the requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.01(a).
If Applicant traverses on the ground that the inventions of the GROUPS are not "distinct," then Applicant MUST identify evidence now of record, or submit evidence, showing the inventions are obvious variants or clearly admit on the record that this is the case. If Applicant provides such evidence or admission and the Examiner finds one of the inventions of the GROUPS unpatentable over the prior art, then the provided evidence or admission may be used in 35 U.S.C. §§ 102 and 103 rejections of the inventions of the other GROUPS. 
A reply arguing all claims are allowable, or the Restriction Requirement is in error, is non-responsive (and maybe considered intentionally non-responsive) UNLESS accompanied by an election. See, for example, M.P.E.P §§ 808.01(a) and 818.01(b).
To comply with 37 CFR 1.48(b), Applicant must amend the inventorship if any claim is cancelled and the cancellation results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR 1.48(b) and include the fee required under 37 CFR 1.17(i).
Accordingly, to avoid abandoning this Application, since the Reply appears to be bona fide, Applicant must file a response correcting the above described matter(s), and satisfying the requirements of 37 CFR § 1.111 and § 1.121, within a shortened statutory period of TWO MONTHS from the mailing date of this notice. Extension of this time period may be granted under 37 CFR § 1.136(a). 
CONCLUSION
03.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. THIS TIME PERIOD IS EXTENDIBLE UNDER 37 CFR § 1.136(A).
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814